DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Remarks and Amendments filed 10/10/2022.
Claims 1, 8, 12, 14, 15 have been amended.
Claims 2, 9, 16 have been canceled.
Claims 1, 3-8, 10-15, 17-20 have been examined and are pending.
 (AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 8, 10-11, 15, 17 are rejected under 35 U.S.C. 103 as obvious over Hind et al. (U.S. 2002/0174025 A1; hereinafter, "Hind”) in view of Bilange et al. (U.S. 2013/0246175 A1; hereinafter, "Bilange”) in view of Wissner-Gross et al. (US 2014/0006152 A1; hereinafter, "Wissner-Gross”).

Claims 1, 8, 15: (currently amended)
Pertaining to claims 1, 8, 15 (exemplified in the limitations of claim 15), as shown Hind teaches the following:
system of a store, comprising:
a device configured to receive membership information from a shopper identification device associated with a shopper (Hind, see at least Fig. 2 and [0030]-[0032] and other associated disclosure teaching, e.g.: “Shopping cart attached device 50” [device] receiving, via “customer card reader 55” information from “customer card 62” [shopper identification device], where  “…The customer card reader 55 is a conventional card reader for reading a customer card 62 such as a membership card, a credit card, a debit card, a customer ID card such as Harris Teeter's VIC, etc…”

    PNG
    media_image1.png
    627
    439
    media_image1.png
    Greyscale
);
a detector configured to detect the device within a detection range of the detector (Hind, see at least Fig. 2 and associated disclosure, teaching e.g.: “communication interface 16” [detector] detecting “Shopping cart attached device 50”

    PNG
    media_image2.png
    626
    1225
    media_image2.png
    Greyscale

); 
a plurality of displays configured to display an advertisement in the store (Hind, see at least Figs. 2-3, and 5-6 and at least [0009]-[00013] and [0031]-[0033]; e.g. “Display device 52” [display] and “Display device 23” [another display]; i.e. there are a plurality of display devices 52, each associated with its own shopping cart device 50 and each display 52 displays advertisements in the store at least when the shopping carts are in the store; in another embodiment, there are also a plurality of “display devices 23” each of which may be carried by a shopper. See also at least [0012] teaching e.g.: “…In accordance with another embodiment, the wireless communication device is a shopping cart attachment device attached to a shopping cart operated by the customer. The customer is provided with a customer card such as a RFID (Radio Frequency Identification) tagged card which is pre-stored with the customer's preference information. The shopping cart attachment device is configured to scan the preference information from the customer card carried by the customer. Then the scanned preference information is communicated to the data processor using short-range wireless communication techniques. Based on this preference information, the data processor provides targeted advertising and/or personalized customer service to the customer using a display device of the shopping cart attachment device…”

    PNG
    media_image2.png
    626
    1225
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    646
    978
    media_image3.png
    Greyscale

); 
a memory (Hind, see at least Figs. 2 and 4 “Memory 53” and also at least [0031] and [0048]); and 
a server configured to: 
receive membership information associated with a shopper (Hind, see at least Fig. 2, [0011]-[0013], and at least [0032] e.g. “data processor 14” [server] which per at least [0013] “…each customer's preferences are pre-stored in a central location and are associated with a unique customer ID. The customer ID [membership information] is stored on the customer card carried by the customer. The shopping cart attachment device reads the customer ID from the customer card. Based on this customer ID, the data processor [server] retrieves pre-stored preference information associated with this customer ID. Based on the retrieved preference information, the data processor provides targeted advertising…”; i.e. the “data processor 14” [server] receives the “customer ID” [membership information associated with the shopper] from the shopper cart device 50 which read, via card reader 55, such ID from the customer’s card 62; the Examiner finds that Hind’s “customer ID” stored on a “membership card” is a type of membership information. Therefore, applicant’s “membership information” reads on Hind’s “customer ID” scanned from Hind’s customer’s “membership card” and received by “data processor 14” [server].); 
retrieve shopper information based on the membership information associated with the shopper from the memory (Hind, see at least [0013] and [0032], teaching: “…Based on this customer ID [membership information], the data processor [server] retrieves pre-stored preference information [shopper information] associated with this customer ID [membership information]. Based on the retrieved preference information, the data processor [server] provides targeted advertising…”; and Hind teaches, e.g. per [0024] “…purchase history, product preferences, etc. one or any combination of this information is referred to herein as "preference information" identifying products, brands, stores,…or any other item preferred by the customer.”; shopper information is retrieved and may be based on information regarding purchase history, store(s) preferred by the shopper, brands preferred by shopper, etc…); 
[…]
generate the advertisement […] (Hind, see at least [0009]-[0010] e.g.: “The present invention provides a method and system for providing targeted advertising and personalized customer services to customers using wireless communication devices such as PDAs or mobile phones carried by the customers,… a data processor coupled to the communication interface selects [generates] advertisements that will be likely to interest the customer and displays them on a display device of the customer's PDA.”)
…wherein generating the advertisement further comprises generating the advertisement based on at least three of a purchase history of the shopper, a preference of the shopper, a wish list of the shopper, inventory of the store, a sales offer, a warranty purchased by the shopper, or an add-on to a product previously purchased by the shopper. (Hind, see at least [0026] advertisements/customer services are “…provided [selected/generated] based on the customer’s preference information…”; where Hind teaches, e.g. per [0024] “…shopping list files [wish list of the shopper], to-do list information, purchase history [purchase history], product preferences [preference of shopper], etc. one or any combination of this information is referred to herein as "preference information" identifying products, brands, stores,…or any other item preferred by the customer.”; therefore, the Examiner understands that Hind’s system/method selects [generates] based on customer “preference information” which may be “any combination” of “shopping list files [wish list of the shopper], to-do list information, purchase history [purchase history], product preferences [preference of shopper], etc.” and therefore it would be obvious to select [generate] Hind’s advertisements on at least a combination of three of these pieces of his disclosed information – i.e. at least “shopping list files [wish list of the shopper], to-do list information, purchase history [purchase history], product preferences [preference of shopper], etc.” because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.)
Although Hind teaches the above limitations, and as already noted, e.g. per at least [0026] teaches examples of customer services/ads that can be offered by the system include, but are not limited to, providing a particular location or store aisle number at which a particular product can be found, providing directions to a store, providing the location of [a store within a mall],… sales and other promotional information for products… and, any information necessary to provide such customer services can be stored in [a] location accessible by the data processor 14 [server], etc… and Hind teaches, e.g. per [0024] “…shopping list files [wish list of the shopper], to-do list information, purchase history [purchase history], product preferences [preference of shopper], etc. one or any combination of this information is referred to herein as "preference information" identifying products, brands, stores,…or any other item preferred by the customer.” , Hind may not explicitly teach all of the nuances as recited below. However, regarding these features, Hind in view of Bilange teaches the following:
receive location information based on actively detecting locations of the shopper within the store which are associated with a first location of the shopper from the detector at a first time and a second location of the shopper at a second time different than the first time (Bilange, see at least [0070]-[0078], teaching e.g.: “…the given application server detects UE 1's movement to place 1 at time 1, 915A. In particular, the detection of UE 1's movement to place 1 at time 1 can correspond to an actual detection that UE 1 has entered place 1,… At some later point in time, while the given application server continues to monitor the location of UE 1, assume that UE 1 moves to place 2 at time 2, 930A, and that the given application server detects UE 1's movement to place 2 at time 2, 935A. In particular, the detection of UE 1's movement to place 2 at time 2 can correspond to an actual detection that UE 1 has entered place 2, or an implicit detection whereby UE 1 is detected in proximity to (or nearby) place 2 and/or is moving towards place 2…”) the first location being associated with a first zone and the second location being associated with a second zone, and wherein the first zone and the second zone are located within the store (Bilange, see again at least [0070]-[0078] teaching e.g.: “…The location monitoring that occurs at 800 can correspond to any type of monitoring sufficient to indicate when the set of customers are in proximity to the service 1 location or a specific point within the service 1 location at which the set of customers are proximate (e.g., aisle 17 [a first zone] in service 1's retail store, etc.). Accordingly, the location monitoring that occurs at 800 can …be more localized in nature (e.g., an RFID scan that occurs within the service 1 location itself with respect to UEs 1 ... N or to some other RFID tag on the set of customers, etc… At some later point in time, while the given application server continues to monitor the location of UE 1, assume that UE 1 moves to place 2 [e.g. aisle 18 – a second zone] at time 2, 930A, and that the given application server detects UE 1's movement to place 2 at time 2, 935A. In particular, the detection of UE 1's movement to place 2 at time 2 can correspond to an actual detection that UE 1 has entered place 2, or an implicit detection whereby UE 1 is detected in proximity to (or nearby) place 2 and/or is moving towards place 2…”; In view of Bilange’s teachings, whether explicitly stated or not, it would be obvious to a person of ordinary skill in the art to recognize that Bilange’s “place 2” may correspond to a different “aisle” [zone] within a retail store, similar to Bilange’s teaching of “a specific point within the service 1 location at which the set of customers are proximate (e.g., aisle 17 [a first zone] in service 1's retail store”; e.g. aisle 18 [second zone] compared to “aisle 17” [a first zone], etc… because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.);
[generate the advertisement] based on the shopper information obtained from purchases at a second store and the location information within the store (Bilange, see at least [0070]-[0078], teaching e.g.: “…For example, a given customer being detected and identified in association with a place movement pattern profile that indicates that the given customer frequently visits electronic stores [obtained from a second store] coupled with detection of the given customer in an aisle [a location information within the current store] where electronic wares are displayed at service 1 can trigger [generate] an advertisement related to electronics to be delivered to the given customer…”; the difference between the prior art of Bilange and the limitation in question is that Bilange, although he explicitly triggers [generates] his advertisements on both customer information obtained from a second store, such as other electronic stores, as well as location within a current store, e.g. electronics aisle, Bilange doesn’t explicitly teach that his information regarding customer frequently visiting other electronic stores is obtained from ‘purchases’ at such other stores. However, because Hind as shown supra, has already taught collecting customer “purchase history” and “store(s) preferred by the customer” and it is within the level of ordinary skill in the art before the effective filing date of the claimed invention to recognize that purchase history may be used to determine Bilange’s place movement pattern profile that indicates that the given customer frequently visits such electronic stores, it would thus have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have based Bilange’s triggering of advertisements on user purchase history [shopper information obtained from purchases at a second store] as well as Bilange’s detection of the given customer in an aisle [a location information within the current store] where electronic wares are displayed because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. Furthermore, "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." See In re Keller, 642 F.2d 413,425 (CCPA 1981).
transmit at least a first portion of the advertisement to a first display of the plurality of displays, wherein the first display is disposed fixedly at the first location of the shopper (Bilange, see at least [0070]-[0078] e.g.: “…After selecting the advertisement in 815, the selected advertisement is sent to an in-store presentation device (e.g., an electronic display or billboard [display disposed fixedly at the first location] in proximity to the identified customer(s) detected location(s)), 820. The in store presentation device receives and presents the advertisements, 825. An example of the presentation that occurs at 825 is shown in Example 2 of FIG. 6F…”)
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Bilange which are applicable to a known base device/method of Hind to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Bilange to the device/method of Hind in order to enable Hind’s disclosures of providing directions (e.g. Hind per at least [0026]) because Hind and Bilange are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Although Hind/Bilange teach the above limitations, including multiple in-store displays and advertisements presented to shoppers thereon, they may not explicitly teach the below nuanced features of ad display. However, regarding this feature, Hind/bilange in view of Wissner-Gross teaches the following:
transmit at least a second portion of the advertisement to a second display of the plurality of displays wherein the second display is disposed fixedly at the second location, wherein the first display and the second display are different (Wissner-Gross, see at least [0046]-[0051] teaching e.g.: “…For example, when a customer enters the store, an avatar can greet the customer and ask if he needs any help finding anything. The avatar can be displayed on a display 102 that is proximate to the associated customer… The avatar can make product recommendations to the customer… As the customer moves through the store, the avatar can be displayed on other displays 102 that become proximate to the customer… the image of the avatar or other custom image can be displayed as moving between adjacent displays 102 such as with a kinetically consistent motion…”);  
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Wissner-Gross which are applicable to a known base device/method of Hind/Bilange to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Wissner-Gross to the device/method of Hind/Bilange to improve upon the targeted content system of both Hind and Bilange and because Hind and Bilange and Wissner-Gross are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 3, 10: (previously presented)
Hind/Bilange/Wissner-Gross teaches the limitations upon which this claim depends and Hind, e.g. per at least [0026] teaches: “…providing sales and other promotional information for products…” and Hind in view of Bilange teaches the following:
…wherein the advertisement comprises a sales offer near the first location or the second location. (Bilange, see at least [0070]-[0072] e.g. “…detection of the given customer in an aisle where electronic wares are displayed at service 1 can trigger an advertisement related to electronics to be delivered to the given customer at 815. After selecting the advertisement in 815, the selected advertisement is sent to an in-store presentation device (e.g., an electronic display or billboard in proximity to the identified customer(s) detected location(s)), 820. The in store presentation device receives and presents the advertisements, 825. An example of the presentation that occurs at 825 is shown in Example 2 of FIG. 6F…”)
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Bilange which are applicable to a known base device/method of Hind to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Bilange to the device/method of Hind in order to improve upon Hind’s disclosures of providing directions to products offered for sale (e.g. Hind per at least [0026]) and because Hind and Bilange are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 17: (Original)
Hind/Bilange/Wissner-Gross teaches the limitations upon which this claim depends. Furthermore, Hind teaches the following:
The system of claim 15, further comprises a shopping cart, wherein the device is detachably coupled to the shopping cart. (Hind, see at least Figs. 2 and 3 “shopping cart attached device 50”)

Claims 4, 11: (Original)
Hind/Bilange teaches the limitations upon which this claim depends. Furthermore, Hind teaches the following:
…the advertisement comprises directions to a product in the store. (Hind, see at least [0026] “…providing a particular location or store aisle number at which a product can be found…”).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as obvious over Hind in view of Bilange and Wissner-Goss further in view of Birtcher et al. (U.S. 2009/0153335 A1; hereinafter, "Birtcher”).

Claims 5, 12: (previously presented / Amended)
Although Hind/Bilange/Wissner-Gross teaches the limitations upon which this claim depends, they may not explicitly teach the below recited nuances. However, Hind in view of Birtcher teaches the following:
… further comprises transmitting a notification to an employee to assist the shopper, wherein the notification includes the first location or the second location. (Birtcher, see at least [0112]-[0114], teaching e.g.: “…At 610, the present embodiment determines that a customer needs assistance at a location.… since the location of the customer requiring assistance is known, not all of the employees need to be notified.  As such, one condition, might be that only those closest to the customer will be notified.  The locations of each of the employees can be tracked using any location tracking means available.  The location tracking is able to determine the location of each employee in the retail store, including which level the employee is located.”).
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Birtcher (directed towards notifying an employee that customer requires assistance) and trying providing the employee with customer’s location, motivated by efficiently providing customer with required service, which is an obvious variation of a known technique to try which is applicable to a known base device/method of Hind to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply this variation of the techniques of Birtcher to the device/method of Hind because Hind and Birtcher are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious and per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. Furthermore, "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." See In re Keller, 642 F.2d 413,425 (CCPA 1981).

Claims 6, 7, 13, 14, 18, 19, 20 are rejected under 35 U.S.C. 103 as obvious over Hind in view of Bilange and Wissner-Gross further in view of Sorenson et al. (U.S. 2016/0247219 A1; hereinafter, "Sorenson”).

Claims 6, 13, 18, 19: (Original)
Although Hind/Bilange/Wissner-Gross teaches the limitations upon which this claim depends, they may not explicitly teach the below recited nuances. However, Hind in view of Sorenson teaches the following:
… wherein the shopper information comprises a plurality of product relevance ratings associated with a plurality of products. (Sorenson, see at least Fig. 6 and at least [0035]-[0039] teaching “ranked lists of matching products”; match is based on filtering which per at least [0038] “Filtering criteria are not particularly limited and may include product category, customer ratings, popularity, relevance,…” therefore applicant’s rating reads on Sorenson’s rank and applicant’s “product relevance ratings” reads on Sorenson’s “ranked list of products” which are matched based on “relevance”

    PNG
    media_image4.png
    138
    752
    media_image4.png
    Greyscale

).
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Sorenson which are applicable to a known base device/method of Hind to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Sorenson to the device/method of Hind because Hind and Sorenson are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious. Furthermore, "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." See In re Keller, 642 F.2d 413,425 (CCPA 1981).

Claims 7, 14, 20: (Original / amended / previously presented)
Hind/Bilange/Wissner-Gross/Sorenson teaches the limitations upon which this claim depends. Furthermore, Hind in view of Sorenson teaches the following:
… update the plurality of product relevance ratings of the shopper information based on purchases made by the shopper. (Sorenson, see at least Fig. 6 and at least [0039], teaching e.g.: “…For example, the ranking criteria may be based [updated] on data in the shopper profile (e.g., frequently purchased products),…”).
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Sorenson which are applicable to a known base device/method of Hind to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Sorenson to the device/method of Hind because Hind and Sorenson are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious. Furthermore, "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." See In re Keller, 642 F.2d 413,425 (CCPA 1981).

Response to Arguments
Applicant amended claims 1, 8, 12, 14, 15 and canceled claims 2, 9, 16 on 10/10/2022. Applicant's arguments (hereinafter “Remarks”) also filed 10/10/2022 have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 103 rejections with updated citations to Hind in view of Bilange and Wissner-Gross.

Conclusion
The following prior art is made of record although not relied upon as it is considered pertinent to applicant's disclosure:
US Publication 2014/0279014 A1, to Roka, regarding “Push Notifications for location-based content delivery”, teaching, e.g. per paragraph [0084]: the presence “of a user device 106 in proximity to a competing store may trigger incentives to be generated for the merchant store and transmitted to the user device 106... In some embodiments, the location and time of the presence of the device 106 in a certain location (e.g., store aisle) proximate to a product may generate a push notification to the user device 106 for the product in the merchant store. In some embodiments, incentives may be generated and associated with a user based at least in part on present purchases, past purchases, user profile, location information, or the like…”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622